Title: From Alexander Hamilton to James McHenry, 28 August 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Aug 28. 1799
          
          You have not yet replied to the subject of my letter of the 7 of July last principally respecting recruiting for the Western Army. The progress of the season urges to the prompt adoption of measures for replenishing the very thin ranks of the Regiments which compose that army. The state of them will appear to you from the return lately sent with reference to the supply of Cloathing—
          I request you will be pleased to recur to that letter and will favour me with your determination a decisive reply to the several points in it.
          With gr
          To Lt Charles Smith I propose to substitute Lt Philemon Charles Blake. and that in the other case the money be advanced to Capt McClary instead of Lt. Laidlie with respect to whom some unpleasant things have occurred which are
          With great respect &
          the Secy of War
        